OPINION. Harrison, J. vagbanmunicipal courts. When the ordinance for the violation of Lacey was arrested was passed, section 3232 of Gantt’s Diciest, was in force. The said section was as fol-J lows : “ Section 3232. Municipal corporations shall have power to make and publish from time to time, by-laws, or ordinances, not inconsistent with the laws of the State, for carrying into effect or discharging the powers or duties conferred by the provisions of this Act; and it is hereby made the duty of the municipal corporation to publish such by-laws and ordinances, as shall be necessary to secure such corporations and their inhabitants against injuries by fire, thieves, robbers, burglars and other persons violating- the public peace ; for the suppression of riots and gambling, and indecent and disorderly conduct; for the punishment of all lewd and lascivious behavior in the streets and other places, and they shall have power to make and publish such by-laws and ordinances, not inconsistent with the laws of this State, as to them shall seem necessary to provide for the safety, preserve the health, promote the prosperity and improve the morals, order, comfort and convenience of such corporations and the inhabitants thereof.” Though vagrancy is not expressly mentioned it conies within the purview of the Statute, for it is an evil as detrimental to the good order and well being of the community as any other within the power and discipline of the corporation, and there can be no question that the' ordinance was authorized by the Statute. Dill on Munic. Cor., section 334; St. Louis v. Bentz. 11 Mo., 61; Mayor and Aldermen v. Allaire, 14 Ala., 400. By section 33 of the Act of March 7th, 1875, for the incorporation, organization and government of municipal corporations, “ all laws, ordinances and orders which had been before passed or adopted ’ ’ by the council were continued in force.  Not abrogated by §onSo£ism But it is contended that the ordinance was inconsistent with and abrogated by the present constitution, and so not in force when the Act of March 7th, 1875, was passed. Section 28 of Article VII of the Constitution says : “The county courts shall have exclusive original jurisdiction in all matters relating to county taxes, roads, bridges, ferries, paupers, bastards, vagrants, the apprenticeship of minoi’s, the disbursement of money for county purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective counties.” It plainly appears by the language here used, considered in connection with the other provisions of the constitution distributing the judicial power of the State among the tribunals created by it, that the jurisdiction given the county court is confined to matters relating to the ‘ ‘ internal improvement and local concerns of the county,” and so far as respects vagrants, extends only to such matters of police regulation as are designed to prevent them from becoming burdensome to the county, or in their nature local or of special concern to the county. And the object of the power conferred by the Statute upon the Mayor was not an investiture of jurisdiction over violations of public law, but to provide a mere police regulation for the enforcement of good order within the limits of the corporation. The ordinance was therefore not abrogated by the adoption of the Constitution of 1874, but was a valid and subsisting one at the passage of the Act of March 7th, 1875, and was continued in force by it, and the enforcement of it was within the appellant’s jurisdiction as mayor of the city. The fifth and sixth- instructions given for the State were erroneous and should not have been given. The judgment is reversed and the cause remanded.